ICJ_129_CertainCriminalProceedings_COD_FRA_2004-12-29_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

YEAR 2004
2004
29 December
General List
No. 129
29 December 2004
CASE CONCERNING CERTAIN CRIMINAL PROCEEDINGS IN FRANCE
(REPUBLIC OF THE CONGO v. FRANCE)
ORDER
The President of the International Court of Justice,
Having regard to Article 48 of the Statute of the Court and to Article 44, paragraphs 3 and 4,
of the Rules of Court,

Having regard to the Order of 8 December 2004, whereby the President of the Court
extended to 10 January 2005 and 10 August 2005 respectively the time-limits for the filing of the
Reply of the Republic of the Congo and the Rejoinder of the French Republic;

Whereas, in a letter dated 21 December 2004 and received in the Registry on the same day
by facsimile, the Agent of the Republic of the Congo referred to an appeal in cassation lodged
against the judgment of the First Examining Chamber of the Paris Court of Appeal handed down on
22 November 2004 and cited in the Order of 8 December 2004, and asked the Court, for the
reasons explained in his letter, to extend by six months, as from 10 January 2005, the time-limit for
the filing of the Reply of the Republic of the Congo; and whereas, on receipt of that letter, the
Registrar transmitted a copy thereof to the Agent of the French Republic;

Whereas, by a letter dated 28 December 2004 and received in the Registry on the same day
by facsimile, the Agent of the French Republic indicated that his Government did not object to the
further extension of time sought by the Republic of the Congo, provided that the time-limit fixed
for the filing of the Rejoinder be extended likewise;
re

Taking account of the reasons given by the Republic of the Congo and of the agreement of
the Parties,

Extends to 11 July 2005 the time-limit for the filing of the Reply of the Republic of the
Congo;

Extends to 11 August 2006 the time-limit for the filing of the Rejoinder of the French
Republic; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at the Peace Palace,
The Hague, this twenty-ninth day of December, two thousand and four, in three copies, one of
which will be placed in the archives of the Court and the others transmitted to the Government of
the Republic of the Congo and the Government of the French Republic, respectively.

(Signed) SHI Jiuyong,
President.

(Signed) Philippe COUVREUR,
Registrar.
